filed in the district court in the first instance. 1 NRS 34.724(2)(b); NRS
                34.738(1). Accordingly, we
                          ' ORDER the petition DENIED.




                                                  Saitta




                                                                                 J.




                cc: Hon. Douglas Smith, District Judge
                     Howard L. Ellis
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      1 We express no opinion as to whether petitioner could meet the
                procedural requirements of NRS chapter 34.




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A